DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is Non-Final Office Action in response to application filed June 3, 2020 in which claims 1-18 are presented for examination. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites a system, independent claim 10 recites a method. Therefore, Step 1 is satisfied for claims 1-18. Step 2A Prong One: The independent claims recites obtaining “receiving” the SQL query, translating “moving” the SQL query into a modified SQL query and outputting the modified SQL query to a SQL database.
These obtaining “receiving”, moving data and outputting are acts that can be practically performed in the human mind. Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. The recitation of a processor in this claim does not negate the mental nature of these limitations because the claim here merely uses the processor as a tool to perform the otherwise mental processes. See October Update at Section I(C)(ii). Thus, the limitations recite concepts that fall into the “mental process” grouping of abstract ideas.
As explained in the MPEP and the October 2019 Update, in situations like this where a series of steps recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single abstract idea for purposes of further eligibility. See MPEP 2106.04 and 2106.05(11). Thus, for purposes of further discussion, this example considers limitations of comparing deletion temporal information to a temporal information of a data protection operation as a single abstract idea.

Step 2A Prong Two: This judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea, the claim recites the additional elements of a computer implemented method, a system, a computer program product, a computer readable medium, processing device and memory. A computer implemented method, a system, a computer program product, a computer readable medium, processing device and memory are so generic that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(1) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).
Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes of translating data query request using the computer components as a tool. While this type of automation improves the modified query, there is no change to the computers and other technology that are recited in the claim as automating the abstract ideas, and thus this claim cannot improve computer functionality or other technology. See, e.g., Trading Technologies Inf 1 v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(1), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017) (using a generic computer to automate a process of applying to finance a purchase is not an improvement to the computer’s functionality). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception (Step 2A: YES).
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As explained with respect to Step 2A Prong Two, the memory, and processing device are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Here, the recitation of the processing device and memory is recited at a high level of generality, and, as disclosed in the specification, is also well-known. Similarly, limitations found in the dependent claims are just a nominal or tangential addition to the claim are also well-known. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept (Step 2B: NO). The claim are not eligible.
Dependent claims 2-4, recite similar translating steps (limitations) to the independent claim 1, do not amount to a “significant more”, thus, the claim is non-statutory.
Dependent claim 5, recite additional step, apply differential privacy steps (limitations) to the independent claim 1, do not amount to a “significant more”, thus, the claim is non-statutory.
Dependent claims 6-8, recite additional steps, adding noise to results (limitations) to the independent claim 1, do not amount to a “significant more”, thus, the claim is non-statutory.
Dependent claim 9, recite additional step, produce estimates steps (limitations) to the independent claim 1, do not amount to a “significant more”, thus, the claim is non-statutory.
Claims 10-18 are similar to claims 1-9 and therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 10-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Barbas et al. (US 20200074107 A1) in view of Jeong (US 20190362007 A1).
Regarding claim 1, Barbas discloses a system (system 50, Fig.12B, Barbas) for translating a SQL query into a SQL query incorporating a privacy mechanism (¶[0065]-[0068], Barbas), the system comprising: a computer-readable data storage device containing program instructions (storage 148, Fig.12B, Barbas); and a processor (processor 140, Fig.12B, Barbas), operably connected to the computer-readable data storage device (Fig.12B, Barbas), that executes the program instructions to perform operations comprising: obtaining the SQL query (step S1, Fig 1 and step 50, Fig. 11, Barbas); translating the SQL query into a modified SQL query ¶[0065]-[0068], Barbas, i.e., transforming “translating” received user’s SQL statement into a modified SQL query statement) incorporating the privacy mechanism (step S7, Fig 1 and step 52, Fig.11; ¶[0065]-[0068] and [0133], Barbas i.e., transforming “translating” received user’s SQL statement into a modified SQL query statement based on the privacy rules); and outputting the modified SQL query results (step 12, Fig 11 and ¶[0067]-[0068], Barbas, i.e., outputting the query result).
Barbas, however, does not explicitly disclose outputting the modified SQL query to a SQL database.
Jeong discloses inputting the modified SQL query to a SQL database (Fig.1-Fig.2-Fig3, Jeong, i.e., inputting procedure query into optimized query 125 and executing compiled procedure).
It would have been obvious to a person having ordinary skill in the art before the effective filing date, having both Barbas and Jeong before them to incorporate optimal query processing as taught by Jeong for enhancing the SQL queries transformation of Barbas. Because both Barbas and Jeong teach methods for processing data query, it would have been obvious to one skilled in the art to substitute one known method for the other to achieve the improved query optimization.
Regarding claim 2, Barbas/Jeong combination discloses wherein translating the SQL query into a modified SQL query incorporating the privacy mechanism further comprises parsing the obtained SQL query (¶[0061]-[0062] and [0133], Barbas).
Regarding claim 3, Barbas/Jeong combination discloses wherein translating the SQL query into a modified SQL query incorporating the privacy mechanism (¶[0065]-[0068], Barbas) further comprises recursively translating the parsed SQL into an intermediate SQL query incorporating the privacy mechanism (Fig.6 and¶[270], Jeong).
Regarding claim 4, Barbas/Jeong combination discloses wherein translating the SQL query into a modified SQL query incorporating the privacy mechanism further comprises compiling the intermediate SQL query to the SQL query incorporating the privacy mechanism (¶[270], Jeong).
Regarding claim 6, Barbas/Jeong combination discloses wherein the privacy mechanism utilizes a histogram to add noise to results produced by the modified query (¶[120] and [263], Jeong, i.e., add the statement to H’).
Regarding claim 10, Barbas discloses a method of translating a SQL query into a SQL query incorporating a privacy mechanism, comprising: obtaining the SQL query (step S1, Fig 1 and step 50, Fig. 11, Barbas); translating the SQL query into a modified SQL query ¶[0065]-[0068], Barbas, i.e., transforming “translating” received user’s SQL statement into a modified SQL query statement) incorporating the privacy mechanism (step S7, Fig 1 and step 52, Fig.11; ¶[0065]-[0068] and [0133], Barbas i.e., transforming “translating” received user’s SQL statement into a modified SQL query statement based on the privacy rules); and outputting the modified SQL query results (step 12, Fig 11 and ¶[0067]-[0068], Barbas, i.e., outputting the query result).
Barbas, however, does not explicitly disclose outputting the modified SQL query to a SQL database.
Jeong discloses inputting the modified SQL query to a SQL database (Fig.1-Fig.2-Fig3, Jeong, i.e., inputting procedure query into optimized query 125 and executing compiled procedure).
It would have been obvious to a person having ordinary skill in the art before the effective filing date, having both Barbas and Jeong before them to incorporate optimal query processing as taught by Jeong for enhancing the SQL queries transformation of Barbas. Because both Barbas and Jeong teach methods for processing data query, it would have been obvious to one skilled in the art to substitute one known method for the other to achieve the improved query optimization.
Regarding claim 11, Barbas/Jeong combination discloses wherein translating the SQL query into a modified SQL query incorporating the privacy mechanism further comprises parsing the obtained SQL query (¶[0061]-[0062] and [0133], Barbas).
Regarding claim 12, Barbas/Jeong combination discloses wherein translating the SQL query into a modified SQL query incorporating the privacy mechanism (¶[0065]-[0068], Barbas) further comprises recursively translating the parsed SQL into an intermediate SQL query incorporating the privacy mechanism (Fig.6 and¶[270], Jeong).
Regarding claim 13, Barbas/Jeong combination discloses wherein translating the SQL query into a modified SQL query incorporating the privacy mechanism (¶[0065]-[0068], Barbas) further comprises recursively translating the parsed SQL into an intermediate SQL query incorporating the privacy mechanism (Fig.6 and¶[270], Jeong).
Regarding claim 15, Barbas/Jeong combination discloses wherein the privacy mechanism utilizes a histogram to add noise to results produced by the modified query (¶[120] and [263], Jeong, i.e., add the statement to H’).
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Barbas et al. (US 20200074107 A1) in view of Jeong (US 20190362007 A1) and further in view of Hockenbrocht et al. (US 20190318121 A1).
Regarding claim 5 and similar claim 14, Barbas/Jeong combination discloses all of the claimed limitations as discussed above, except applying differential-privacy to results generated in response to the modified SQL query. Hockenbrocht discloses utilize differential-privacy to database results generated in response to the query (abstract, Fig.1, Fig.10; ¶[0024] and [0031]-[0032], Hockenbrocht). It would have been obvious to a person having ordinary skill in the art before the effective filing date, having modified Barbas and Hockenbrocht before them to modify the differential privacy of the query of Hockenbrocht into the modified Barbas, as taught by Hockenbrocht. One of ordinary skill in the art would be motivated to integrate differentially private data into the modified Barbas, with a reasonable expectation of success, in order to execute advance statistical and predictive analysis on sensitive information across disparate data sources without the need of revealing record-level information (¶[0003], Hockenbrocht).
Claims 7-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Barbas et al. (US 20200074107 A1) in view of Jeong (US 20190362007 A1) and further in view of Ting (US 20180239792 A1).
Regarding claim 7 and similar claim 16, Barbas/Jeong combination discloses wherein the privacy mechanism is configured to perform binning of data referred to in the SQL query by placing counts of the data in a plurality of bins (¶[0128]-[0129], Ting). It would have been obvious to a person having ordinary skill in the art before the effective filing date, having modified Barbas and Ting before them to process increments the counter value of the respective bin into the modified Barbas, as taught by Ting. One of ordinary skill in the art would be motivated to apply sketch for subset bins into the modified Barbas, with a reasonable expectation of success, in order to unbiased space-saving data sketches to produces accurate results (¶[0014], Ting)
Regarding claim 8 and similar claim 17, Barbas/Jeong combination discloses wherein the privacy mechanism is configured to add noise to data in at least one of the bins (¶[120] and [263], Jeong, i.e., add the statement to H’).
Regarding claim 9 and similar claim 18, Barbas/Jeong combination discloses wherein the query is modified to produce estimates of aggregate functions of data referred to in the SQL query from the histogram (¶[0049]-[0050], Ting).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nerurkar et al. (US 10467234 B2) disclose differentially private database queries involving rank statistics.
Neumann et al. (US 11068520 B1) disclose optimizing database query execution by extending the relational algebra to include non-standard join operators.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029. The examiner can normally be reached Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        
May 6, 2022